Citation Nr: 1628641	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than February 4, 2010, for the grant of service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to April 1960.  He died in December 2006.  The appellant is the Veteran's widow.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction of this appeal has since been transferred to the VA Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

1.  The appellant first filed a claim for service connection for the cause of the Veteran's December 2006 death in June 2007.  This claim was denied in a July 2008 rating decision.  The appellant did not appeal this decision or submit any evidence within one year of the decision, and it therefore became final.

2.  The appellant's second claim for service connection for the cause of the Veteran's death was received by VA on February 4, 2010.  An April 2011 rating decision granted service connection effective that date.


CONCLUSION OF LAW

The criteria for an effective date prior to February 4, 2010, for an award of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks an effective date earlier than February 4, 2010, for an award of service connection for the cause of the Veteran's death.

As an initial matter, the Board notes that the September 2012 statement of the case refers to an effective date of March 1, 2010.  In fact, the appellant's current effective date as noted on the April 2011 rating decision is February 4, 2010.  The statement of the case was noting that the first payment of benefits for which a claimant is eligible is on the first of the month following the effective date.  The Board takes this error as merely typographical, as there is no substantive difference between an effective date of February 4 and March 1, and proceeds to decide on whether an effective date earlier than February 4, 2010 is warranted.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation in the instant appeal, where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  Additionally, the Board notes that, as discussed below, the appellant was fully informed of her appellate rights at issue in an August 2008 letter.

Generally, the effective date of an award of service connection for cause of death, including a claim reopened after a final disallowance, is the date of the veteran's death if the claim is received within one year of such date, otherwise the date of receipt of a claim.  38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400(i)(2).  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

In this case, the appellant's original claim for service connection for the cause of the Veteran's death was filed in June 2007.  (The appellant had filed a claim for death pension benefits in January 2007, but at the time did not claim that the Veteran's death was related to his service-connected disabilities.  Death pension benefits were denied in May 2007.)  The service connection claim was denied in a July 2008 rating decision.  The appellant did not appeal this decision or submit any evidence within one year of the decision, and it therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1103.  The appellant filed a claim to reopen her service connection claim, received by VA on February 4, 2010.  This claim was granted effective that date in an April 2011 rating decision.

Since the appellant did not file a timely notice of disagreement with the July 2008 rating decision, nor did she submit new and material evidence during the appeal period, the decision became final, and is not subject to revision in the absence of a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, this decision is a legal bar to an effective date prior to July 2008.  The earliest date after the July 2008 rating decision that the appellant expressed an intent to reopen her claim is February 4, 2010, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

The Board recognizes that in her November 2012 substantive appeal the appellant stated that she was unaware that she was able to appeal the original July 2008 denial of service connection and was told by the VA to just keep filing claims.  The record reflects that the appellant, however, was fully notified of appeal procedure in an August 2008 letter informing her of the decision.  In a December 2012 statement, the appellant's representative points out that the appellant was not informed by the VA employees with whom she spoke of the availability of representatives or the importance of filing an appeal.  The representative also highlighted the appellant's fifth-grade education.  The Board notes that according to the record, the appellant last spoke with VA representatives within one year of the Veteran's death, and filing a new claim at that time preserved the December 2006 effective date.  She did not speak with any VA representatives following the July 2008 denial, so there was no opportunity to verbally inform her of her appeal rights.  Unfortunately, absent a showing of clear and unmistakable error on the part of VA, the Board cannot disturb a final decision and an earlier effective date is barred by law.  

Based on the foregoing, the Board finds that the February 4, 2010 date of the claim is the appropriate effective date, as that is the first date the appellant expressed an intent to reopen her claim after the final disallowance in July 2008.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).


ORDER

An effective date earlier than February 4, 2010, for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


